Citation Nr: 1444457	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  14-19 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Lafollette Medical Center on May 12, 2013. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to August 1949.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Mountain Home, Tennessee.  

The Virtual VA electronic claims file contains mostly irrelevant documents, but does include the Veteran's representative's appellate brief.  The Veterans Benefits Management System electronic claims file contains documents that are irrelevant to the claim on appeal.  All records have been reviewed, including the documents located in the medical claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On May 7, 2013, the Veteran underwent a right shoulder surgery at the Huntington VAMC.

2.  On May 12, 2013, the Veteran was treated in the emergency department at Lafollette Medical Center; this medical treatment was not authorized by VA, was not rendered in a medical emergency, and a VA medical center was feasible.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from services received at Lafollette Medical Center on May 12, 2013, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.121, 17.1000, 17.1001, 17.1002 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court has, however, carved out exceptions where the provisions of the VCAA are not applicable.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  Nevertheless, the Veteran was provided with notification under the duty to notify in December 2013.  The Veteran has been provided opportunities to identify or provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument.  Additionally, private and VA medical records are associated with the claims file.  Accordingly, further development is not warranted.

Initially, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2013).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private treatment.  In addition, he is not service-connected for any disability by VA.  Therefore, reimbursement of authorized private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here. 

As noted above, the Veteran is not service-connected for any disability and his treatment at the non-VA hospital was not for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Nor has the Veteran alleged that his treatment was for any of these aforementioned purposes.  Consequently, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

Reimbursement may also be provided, however, for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2013).

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002 (2013). 

The Veteran sought VA payment or reimbursement for medical expenses incurred on May 12, 2003.  He reported that the nearest VA treatment center was 300 miles away and not accessible as he did not drive.  The VAMC denied his claim because a VA medical facility was readily available in his geographic area.

On May 12, 2013, the Veteran presented to the emergency department at Lafollette Medical Center complaining of post-surgical pain and swelling in his right shoulder.  He was diagnosed with swelling of the right limb.  Private treatment records indicate he had had surgery on his right shoulder a few days prior.  It was noted that he was not wearing his sling ad it as not doing any good.  Although he reported pain as 10 out of 10, the examiner noted the symptoms were, at worst, moderate.  The symptoms were unchanged in the emergency room.

In his June 2014 substantive appeal to the Board, the Veteran argued he was unable to access a VA medical facility due to his advanced age, inability to drive, and the distance of the VA medical facility.  He stated the closest VA healthcare center is almost three hours away.  

The preponderance of the evidence is against the claim.  The evidence does not show that the treatment was rendered in a medical emergency: the symptoms were describe as moderate and only included shoulder pain.   It cannot be reasonably argued that a prudent layperson would expect that a delay in seeking such treatment would have been hazardous to life or health; indeed, the Veteran makes no such argument herein.  

The criteria under 38 U.S.C.A. § 1725 is conjunctive, not disjunctive, meaning all criteria must be met prior to entitlement.  Because at least one of the criteria (the existence of emergent medical treatment) is not met, payment or reimbursement is prohibited under the applicable statutes and implementing regulations.  The Board need not further discuss whether he meets any of the other criteria, as the failure to meet any of them precludes payment or reimbursement of unauthorized medical expenses.

The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No "equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The purpose of these statutes is to provide payment or reimbursement for medical expenses incurred in emergency situations (or reasonably perceived emergency situations) where VA or government facilities are not feasibly available and where prior authorization is not feasible.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Payment or reimbursement of unauthorized medical expenses for services rendered at Lafollette Medical Center on May 12, 2013, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


